UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 COMMISSION FILE NUMBER 001-33373 CAPITAL PRODUCT PARTNERS L.P. (Translation of registrant's name into English) 3 IASSONOS STREET PIRAEUS, 18537 GREECE (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesoNox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “yes” is marked, indicate below this file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Item 1– Information Contained in this Form 6-K Report Attached as ExhibitI is a press release of Capital Product Partners L.P., dated June 7, 2010. This report on Form 6-K is hereby incorporated by reference into the registrant's registration statement, registration number 333-153274, dated October 1, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By Capital Product Partners, L.P., its general partner /s/Ioannis E. Lazaridis Name:Ioannis E. Lazaridis Title: Chief Executive Officer and Chief Financial Officer of Capital GP L.L.C. Dated: June 7, 2010 Exhibit I CAPITAL PRODUCT PARTNERS L.P. ANNOUNCES SUCCESSFUL RECHARTERING THE MR PRODUCT TANKER M/T ARIONAS FOR 12 MONTHS ATHENS, Greece, June 7, 2010 Capital Product Partners L.P. (Nasdaq: CPLP - News) announced today that it had reached agreement with Capital Maritime & Trading Corp. to recharter the M/T Arionas for a period of 12 months (+/- 30 days) from the expected expiration of its current charter in June 2010. The M/T Arionas (2006, MR product tanker, Hyundai MIPO Dockyard, 37,000dwt ICE Class 1A) was fixed at a gross rate of $12,000 per day ($11,850 net) with a subsidiary of Capital Maritime & Trading Corp., the Partnership’s Sponsor. The charter is subject to a profit sharing arrangement which allows each party to share, at a 50/50 percentage, additional revenues earned for breaching the International Warranty Limits. The terms of the transaction were unanimously approved by the conflicts committee of the Partnership’s Board of Directors, which is comprised entirely of independent directors. The vessel is expected to continue under its existing charter with BP Shipping Ltd. until its redelivery under the new charter. Ioannis Lazaridis, Chief Executive and Chief Financial Officer of Capital Product Partners' general partner, said, "We are pleased to announce the new charter agreement for the M/T Arionas, at rates that are competitive to those currently available in the market and with a charter agreement that also contains profit sharing arrangements when the vessel trades on certain routes. An added benefit to the relatively short duration of the charter is that it allows us to capitalize on a potential upturn in rates in the medium term. Following today’s announcement, the Partnership’s fleet charter coverage stands at approximately 77% for 2010 and 47% for 2011, based on available revenue days.” Forward Looking Statements: The statements in this press release that are not historical facts, including our expectations regarding the redelivery dates of our vessels, charter rates and our expected charter coverage ratios for 2010 and 2011 may be forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended). These forward-looking statements involve risks and uncertainties that could cause the stated or forecasted results to be materially different from those anticipated. Unless required by law, we expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, to conform them to actual results or otherwise. We assume no responsibility for the accuracy and completeness of the forward-looking statements. We make no prediction or statement about the performance of our common units. About Capital Product Partners L.P. Capital Product Partners L.P. (Nasdaq:CPLP), a Marshall Islands master limited partnership, is an international owner of modern double-hull tankers. The Partnership owns 19 vessels, including 16 modern MR tankers, two small product tankers and one suezmax crude oil tanker. Most of its 19 vessels are under medium- to long-term charters to BP Shipping Limited, Morgan Stanley Capital Group Inc., Overseas Shipholding Group and Capital Maritime & Trading Corp. For more information about the Partnership, please visit our website: www.capitalpplp.com. CPLP- G Capital GP L.L.C. Ioannis Lazaridis, CEO and CFO +30 (210) 4584 950 i.lazaridis@capitalpplp.com Capital Maritime & Trading Corp. Jerry Kalogiratos +30 (210) 4584 950 j.kalogiratos@capitalpplp.com Investor Relations / Media: Nicolas Bornozis, President Matthew Abenante Capital Link, Inc. 230 Park Avenue – Suite 1536 New York, NY 10160, USA (212) 661-7566 cplp@capitallink.com www.capitallink.com
